IN THE SUPREME COURT OF THE STATE OF NEVADA


                MICHAEL MURRAY; AND MICHAEL                             No. 84456
                RENO, INDIVIDUALLY AND ON
                BEHALF OF OTHERS SIMILARLY
                SITUATED,
                Petitioners,
                                                                         FLED
                vs.                                                       SEP 2 i 2022
                THE EIGHTH JUDICIAL DISTRICT
                COURT OF THE STATE OF NEVADA,                              0   41.1riPatti.ri tLjRT

                IN AND FOR THE COUNTY OF                                        The CT.CFt        -
                CLARK; AND THE HONORABLE
                CARLI LYNN KIERNY, DISTRICT
                JUDGE,
                Respondents,
                  and
                A CAB TAXI SERVICE LLC, A CAB
                SERIES LLC, F/K/A A CAB, LLC; AND
                CREIGHTON J. NADY,
                Real Parties in Interest.

                                   ORDER DENYING PETITION FOR
                                      A WRIT OF MANDAMUS

                            This original petition for a writ of mandamus, in an action for
                unpaid wages, seeks a writ directing the district court to (1) terminate its
                order staying the enforcement ofjudgment pending resolution of the appeal
                in Murray v. Dubric, Docket No. 83492 (Order of Affirmance, August 11,
                2022);1 (2) modify the final judgment as directed by this court's opinion in A
                Cab, LLC v. Murray, 137 Nev., Adv. Op. 84, 501 P.3d 961 (2021); (3) consider


                      1Because   this court entered an order of affirmance in Murray v.
                Dubric, Docket No. 83492, 2022 WL 3335982 (Nev. Aug. 11, 2022) (Order of
                Affirmance), we deny as moot petitioners' request for a writ directing the
                district court to lift the stay of enforcement pending resolution of that
SUPREME COURT   appeal.
      OF
   NEVADA


  '047A                                                                               - `,Doc)2,
                on the merits petitioners' request for a receiver, as directed by this court in
                Murray v. A Cab Taxi Serv., LLC, Docket No. 82539, WL 2022 500818 (Nev.
                Feb. 17, 2022) (Order of Reversal and Remand); and (5) act promptly to
                enforce the final judgment.
                            Having reviewed the petition, answer, reply and accompanying
                appendices, we conclude that our extraordinary intervention is not
                warranted at this time. See Pan v. Eighth Judicial Dist. Court, 120 Nev.
                222, 228, 88 P.3d 840, 844 (2004) (observing that the party seeking writ
                relief bears the burden of showing such relief is warranted); Srnith v. Eighth
                Judicial Dist. Court, 107 Nev. 674, 677, 818 P.2d 849, 851 (1991)
                (recognizing that writ relief is an extraordinary remedy and that this court
                has sole discretion in determining whether to entertain a writ petition).
                Accordingly, we
                            ORDER the petition DENIED.2



                                                                       ,•C.J.S
                                          arraguirre


                                              J.                                         J.
                Hardesty                                    Stiglich




                cc:   Hon. Carli Lynn Kierny, District Judge
                      Hon. Maria Gall, District Judge
                      Eighth Judicial District Court Department 9


                      2 Withoutexpressing any opinion as to the merits of this writ petition,
                we deny it without prejudice to petitioner's right to appeal from any
SUPREME COURT   appealable orders or judgment.
           OF
       NEVADA


10)   19-17A
                 Leon Greenberg Professional Corporation
                 Rodriguez Law Offices, P.C.
                 Cory Reade Dows & Shafer
                 Eighth District Court Clerk




 SUPREME COURT
          OF
        NEVADA


i( )/